Citation Nr: 9918937	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation in the calculated 
amount of $1,913.33. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to April 
1981.  He died on May [redacted]1989.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1996 decision by the Committee on 
Waivers and Compromises (Committee) of the Roanoke, Virginia 
Regional Office (RO).  A notice of disagreement was received 
in October 1996.  The statement of the case was issued in 
April 1997.  A substantive appeal was received in June 1997.


FINDINGS OF FACT

1.  The appellant had been in receipt of dependency and 
indemnity compensation benefits as the veteran's child since 
September 1, 1992.  

2.  In July 1995, the appellant applied for educational 
assistance under the Chapter 35 (Title 38, United States 
Code) program.  In March 1996, the application was approved, 
effective from August 29, 1995.  

3.  In a June 1996 letter, the RO proposed to terminate the 
appellant's dependency and indemnity compensation benefits 
effective August 29, 1995.  Such termination was carried out, 
and an overpayment in the amount of $1,913.33 was created.  

4.  No fraud, misrepresentation or bad faith on the part of 
the appellant has been evidenced.  

5.  Both the appellant and VA were at fault in the creation 
of the overpayment in question.

6.  It would cause the appellant undue hardship to require 
repayment of the overpayment.


CONCLUSION OF LAW

The recovery of the overpayment of VA dependency and 
indemnity compensation benefits in the amount of $1,913.33 
would be against equity and good conscience and, therefore, 
may be waived.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board finds, after reviewing the facts and circumstances 
of this case, that there is no indication of fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
she may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation or bad faith.  See 38 C.F.R. § 1.965(b) 
(1998).  

As will be discussed below, the appellant's receipt of both 
dependency and indemnity compensation benefits and 
educational assistance concurrently from August 29, 1995 led 
to the creation of the overpayment but such action does not 
automatically preclude the waiver of recovery of the 
overpayment that was consequently established by such 
failure.  Therefore, waiver is not precluded under the 
provisions set forth in  38 U.S.C.A. § 5302(a) (West 1991).  
However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991) and 
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).  

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (1998).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended. 38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965 (1998).

For historical purposes, the Board notes that the appellant 
had been in receipt of dependency and indemnity compensation 
benefits as the veteran's child since September 1, 1992.  The 
record reflects that she had been notified (via attached VA 
Forms 21-8765) on at least two occasions that as a child over 
18 and in school, she could elect VA educational assistance 
under Chapter 35, Title 38, United States Code.  In this 
regard, the Board notes that an election of educational 
assistance either before or after the age of 18 years by a 
child is a bar to subsequent payment of additional disability 
compensation based upon that child's school attendance once 
the child becomes 18 years of age. See 38 C.F.R. § 
21.3023(a)(1) (1998).  

In July 1995, the RO received an application from the 
appellant for educational assistance under the Chapter 35 
program.  In March 1996, the appellant's application was 
approved, effective from August 29, 1995 (the day after she 
started her program of education), and she apparently 
received a substantial lump-sum payment for these retroactive 
benefits.  In a June 1996 letter, the RO proposed to 
terminate the appellant's dependency and indemnity 
compensation benefits effective August 29, 1995.  Such 
termination was apparently carried out, and an overpayment in 
the amount of $1,913.33 was created.  

In July 1996, the appellant requested a waiver of recovery of 
the indebtedness charged and the matter was thereby referred 
to the Committee for further action.  In a decision dated in 
September 1996, the Committee denied the appellant's request 
for waiver on the basis that, essentially, that receipt of 
both entitlement to dependency and indemnity compensation 
benefits and educational assistance resulted in the 
appellant's unjust enrichment.  The Committee also pointed 
out that "any payee who receives payments they know to be 
erroneous cannot reasonably expect to retain these 
benefits."  

The appellant's version of the chain of events leading to the 
overpayment, gleaned from her request for waiver, notice of 
disagreement, and substantive appeal, is as follows.  She 
stated that when she applied for educational assistance in 
July 1995 she was told (apparently by VA) that when she was 
ultimately awarded this assistance, VA would deduct from the 
award any dependency and indemnity compensation received in 
the interim (i.e. from the time the program started until the 
time the first assistance payment was made).  She noted that 
when she received the lump sum in March 1996, she could not 
determine whether the amount included the deduction 
mentioned.  

In any event, the appellant did begin receiving a monthly 
assistance check in April 1996 and monthly entitlement to 
dependency and indemnity compensation continued to be 
deposited into her checking account.  However, she noted that 
she did not realize that these deposits continued to be made 
until May 1996, at which time her mother contacted the RO.  
She noted that her mother was told by someone at the RO that 
the termination date for the appellant's entitlement to 
dependency and indemnity compensation was listed on the 
computer as August 29, 1996 instead of 1995, and that a 
letter would follow regarding an overpayment.  

Essentially, the appellant and her representative contend 
that VA was at fault in the creation of the debt and that 
requiring payment of the debt would cause the appellant undue 
financial hardship.  To this latter end, the appellant 
submitted a Financial Status Report (FSR) in October 1996 
which reflects monthly household income of $402 and expenses 
of $649.  This FSR also indicates that the appellant and her 
husband have $2,608 in a bank account.  

With regard to the elements of "equity and good conscience," 
the Board finds that the appellant was at some fault in the 
creation of the debt in that she accepted both the dependency 
and indemnity compensation benefits and educational 
assistance concurrently.  The Board is of the opinion that 
the appellant should have contacted VA for clarification when 
she received her lump sum payment in March 1996 and was not 
sure whether dependency and indemnity compensation benefits 
received during the relevant time period were deducted.  
Further, the fact that she did not check her account and 
realize that monthly dependency and indemnity compensation 
deposits were made in April and May 1996 does not limit her 
fault.

However, the Board finds that the appellant's statements 
regarding the events leading to the overpayment are, for the 
most part, credible, and as such, is of the opinion that VA 
was also at fault in the creation of the debt.  The Board 
does not doubt that the appellant was told that dependency 
and indemnity compensation benefits would be deducted from 
her educational award.  However, for whatever reason, the RO 
failed to deduct this compensation from the lump sum 
educational assistance check issued in March 1996.  Further, 
VA erroneously paid the appellant dependency and indemnity 
compensation in April and May 1996 when they were aware or 
should have been aware that she had elected educational 
assistance.  The Board finds that such actions (or inaction) 
by VA warrants the placement of some of the fault in the 
creation of the overpayment on VA.

With regard to whether the recovery of the overpayment would 
cause the appellant undue financial hardship, it is pointed 
out that a finding of financial hardship is justified if the 
collection of the indebtedness would deprive the appellant of 
food, clothing, shelter, or other basic necessities.  The 
evidence demonstrates that while waiver of the indebtedness 
would result in an unjust enrichment to the appellant, 
recovery of the overpayment may result in undue hardship, in 
that it would deprive her of basic necessities.  The Board 
recognizes that while the appellant's household income is 
outweighed by expenses, there are available funds in the bank 
account, as noted in the FSR.  However, these funds ($2,608) 
are only slightly more than the overpayment at issue 
($1,913), and it is reasonable to assume that money in this 
account is used to offset the deficit left at the end of each 
month.  As such, the Board finds that collection of the debt 
would cause the appellant undue financial hardship, as that 
term is defined.  

In the Board's judgment, while it is true that the appellant 
was unjustly enriched by the receipt of both entitlement to 
dependency and indemnity compensation and educational 
assistance during the relevant time period, the circumstances 
in this case indicate a need for reasonableness and 
moderation in the exercise of the Government's right to 
collect the debt charged to her.  Accordingly, the Board 
concludes that recovery of the overpayment would be against 
equity and good conscience.  Waiver of recovery of the 
overpayment of dependency and indemnity compensation in the 
amount of $1,913.33, is in order. 38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998). 


ORDER

Entitlement to a waiver of recovery of an overpayment of 
dependency and indemnity compensation in the amount of 
$1,913.33, is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

